BUTTLER, P. J.,
dissenting.
Because I perceive no compelling reason to overrule Edmonds and Edmonds, 53 Or App 539, 633 P2d 4 (1981), I dissent. Although that case was decided more than 10 years ago, neither the Oregon Supreme Court nor the Legislative Assembly has repudiated it.
The majority would resurrect the application of the unclean hands doctrine to an incarcerated parent, which we expressly rejected in Edmonds, “in the absence of some showing that he became imprisoned in order to avoid his support obligation.” 53 Or App at 542. The majority appears to say that a father who is imprisoned for having committed a crime is in the same position as one who voluntarily walks away from his job. However, there is a difference, as Edmonds points out, unless he deliberately becomes imprisoned in order to avoid paying support. There is nothing to suggest that that is the case here.
Accordingly, I dissent.